After a careful examination of the record, the majority of the court adheres to its former ruling, that the deed from the complainant to Gertrude Taylor was not void, and that the trial court erred in canceling same, as well as the mortgage of Charles Forman, who we hold to be an innocent purchaser.
It seems, however, that while Charles Forman and Gertrude Taylor appealed jointly and severally, the said Taylor has not assigned error, and as to her the decree must be affirmed. We therefore hold that the decree of the trial court is reversed in so far as it cancels the deed entirely as well as the mortgage of Charles Forman, and one is here rendered denying relief to this extent. In so far as the decree of the trial court affects Gertrude Taylor and cancels the deed, except as to the rights of Forman under his mortgage, the same must be affirmed.
Application for rehearing granted, and the decree of the circuit court is affirmed in part, and reversed and rendered in part, at the cost of the appellee.
ANDERSON, C. J., and McCLELLAN, SAYRE, GARDNER, and THOMAS, JJ., concur. *Page 53